     Case 1:20-cv-00168-AW-GRJ Document 20 Filed 04/06/21 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

BRANDON R. SMITH,

      Plaintiff,

v.                                        CASE NO. 1:20-cv-168-AW-GRJ

CAMPUS LODGE GAINESVILLE,

     Defendant.
______________________________/

                     SUMMARY JUDGMENT NOTICE

      Pending before the Court is Defendant’s Motion for Summary

Judgment. ECF No. 19. Plaintiff, proceeding pro se, is advised of the

following with respect to the motion. The Court will decide the motion on

the basis of the motion, the response, and any evidentiary materials filed by

the parties. Plaintiff’s response to Defendant’s motion for summary

judgment and any supporting evidentiary materials (e.g., Plaintiff’s sworn

counter-affidavit, other witnesses’ sworn counter-affidavits, depositions,

exhibits, etc.) must be filed with the Clerk on or before April 26, 2021.

      If the Court grants Defendant’s motion for summary judgment, such

decision would be a final decision of the Court in his favor. As a result of

such final decision, there would be no trial or other proceedings in this case

on the claims presented therein, and Plaintiff would likely be precluded
      Case 1:20-cv-00168-AW-GRJ Document 20 Filed 04/06/21 Page 2 of 2




from later litigating this matter or any related matters. Therefore, Plaintiff is

further advised: (1) failing to respond to the summary judgment motion will

indicate that the motion is not opposed; (2) all material facts asserted in the

motion will be considered admitted unless controverted by proper

evidentiary materials (e.g., Plaintiff’s sworn counter-affidavit, other

witnesses’ sworn counter-affidavits, depositions, exhibits, etc.); and (3)

Plaintiff may not rely solely on the allegations of the issue pleadings (e.g.,

complaint, answer, etc.) in opposing the summary judgment motion.

Griffith v. Wainwright, 772 F.2d 822,825 (11th Cir. 1985).

      Accordingly, it is ORDERED:

      Plaintiff must file a response Defendant’s Motion for Summary
      Judgment, ECF No. 19, on or before April 26, 2021. Plaintiff must
      abide by the provisions of Local Rule 56.1, and any response must
      be no longer than 25 pages, excluding exhibits.

      DONE AND ORDERED this 6th day of April 2021.

                                             s/Gary R. Jones
                                            GARY R. JONES
                                            United States Magistrate Judge




                                        2
